Citation Nr: 0018487	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-46 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



REMAND

The veteran had active duty from July 1968 until July 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995, 
from the Oakland, California, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for post-traumatic stress disorder.

The claim is not ready for appellate review, however, as the 
veteran indicated a desire to appear and testify at a 
personal hearing before a member of the Board at the RO.  
Although he was scheduled for a videoconference hearing, he 
was advised in the May 2000 scheduling letter that, if he 
wanted to accept that hearing, he had to notify the RO in 
writing by completing an enclosed form.  The veteran did not 
appear for the scheduled videoconference hearing and he did 
not submit the form.   Thus, it does not appear that he 
waived his right to an "in person" Travel Board hearing.  
Accordingly, a hearing on appeal must be granted when, as in 
this case, an appellant expresses a desire for a hearing.  38 
C.F.R. § 20.700(a) (1999).

Thus, the case is REMANDED to the RO for the following:

The RO should schedule the veteran for a Travel 
Board hearing at the RO.  The RO should then 
notify the veteran of the date, time and place 
of the hearing by letter mailed to his current 
address of record.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


